Allowable Subject Matter
Claims 1 and 3-18 are allowable because the prior art of record fails to teach the features associated with determining that the pitch between adjacent pairs of the optical elements of the optical layer is based on a number of pixels emitting rays to a single optical element of the optical layer.  Such references as Asano et al. (US 2013/0039031) teach determining a pitch value.  References such as Ohyama et al. (US 2012/0120213) and Ueno et al. (US 2014/0240559) teach calculating a pitch between pixels.  Other references, such as Saishu et al. (US 2009/0309873), teach calculating different pitch values.  However, the prior art of record fails to teach how the pitch between optical elements may be determined based on a number of pixels emitting rays to a single optical element of the optical layer.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ALEXANDER GEE/
Primary Examiner, Art Unit 2425